UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-03657 DWS State Tax-Free Income Series (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 3/31 Date of reporting period: 3/31/2012 ITEM 1. REPORT TO STOCKHOLDERS MARCH 31, 2012 Annual Report to Shareholders DWS Massachusetts Tax-Free Fund Contents 4 Portfolio Management Review 9 Performance Summary 12 Investment Portfolio 20 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Cash Flows 24 Statement of Changes in Net Assets 25 Financial Highlights 29 Notes to Financial Statements 41 Report of Independent Registered Public Accounting Firm 42 Information About Your Fund's Expenses 43 Tax Information 45 Summary of Management Fee Evaluation by Independent Fee Consultant 49 Board Members and Officers 54 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality and non-rated securities present greater risk of loss than investments in higher-quality securities. The fund invests in inverse floaters, which are derivatives that involve leverage and could magnify the fund's gains or losses. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. Although the fund seeks income that is federally tax-free, a portion of the fund's distributions may be subject to federal, state and local taxes, including the alternative minimum tax. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Overview of Market and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 9 through 11 for more complete performance information. DWS Massachusetts Tax-Free Fund posted a return for the period of 13.24%. This return compares to 12.07% for the fund's benchmark, the Barclays Municipal Bond Index. The taxable bond market as measured by the Barclays U.S. Aggregate Bond Index returned 7.71% for the same period. Of course, past performance is no guarantee of future results. "Municipals overall benefited from their attractive valuations relative to U.S. Treasuries." The U.S. Federal Reserve Board (the Fed) kept short-term rates anchored near zero for the 12 months ending March 31, 2012, in keeping with its announced intentions through late 2014. By contrast, longer-term U.S. Treasury rates in the period were quite volatile as they responded to headlines surrounding the sovereign debt crisis in Europe and investors eagerly followed the stream of U.S. economic data. Municipals overall benefited from their attractive valuations relative to U.S. Treasuries. After a slow start, municipal supply overall steadily rose, but was absorbed well due, in part, to consistent positive flows into tax-free mutual funds. For AAA-rated municipals, yields on two-year issues fell by 30 basis points from 0.66% to 0.36%, while the 30-year yield fell 141 basis points from 4.80% to 3.39%, resulting in a yield curve flattening of 111 basis points between two and 30 years. (100 basis points equals one percentage point. See the accompanying graph for a depiction of municipal bond yield changes between the beginning and end of the period.) In this environment, the best performance was generally among longer maturities. Credit spreads — the yield differential provided by lower-quality issues vs. AAA-rated issues — generally narrowed for the 12 months ending March 31, 2012 as fears of a U.S. recession and/or broad municipal crisis continued to ease and investors sought the additional yield offered by lower-rated securities. Municipal Bond Yield Curve (as of 3/31/11 and 3/31/12) Source: Municipal Market Data Chart is for illustrative purposes only and does not represent any DWS Investments product. Positive and Negative Contributors to Performance In attempting to maintain a duration-neutral stance, the fund's relative exposure to shorter and longer maturities may be adjusted at times to reflect our view of where we believe the best return opportunities lie. In this vein, throughout the year we sought to add longer-term bonds given the opportunities for incremental income offered by a steep yield curve. This helped relative performance as yields declined and prices increased the most on longer-term bonds. A substantial weighting to issues in the A/BBB quality range, such as higher education, health care and transportation bonds, also added to returns as credit spreads generally narrowed over the period. While the fund's yield curve positioning and exposure to more credit-sensitive, lower-quality issues were the principal drivers of the fund's outperformance for the period, the fund had meaningful exposures to both AAA-rated issues and intermediate maturities that modestly lagged the benchmark. About Municipal Bonds A municipal bond is a bond issued by a state or local government, or one of its agencies. Issuers may include cities, counties, public utility districts and school districts, as well as publicly owned airports or seaports, redevelopment agencies and special-purpose districts. For most municipal bonds, interest income received by holders is exempt from the federal income tax and from the income tax of the state in which they are issued. For general obligation bonds, payments of principal and interest are secured by the full faith and credit of the issuer and usually supported by the issuer's taxing power. For revenue bonds, principal and interest are secured by revenues from tolls, rents or other fees gained from the facility that was built with the bond issue proceeds. Projects financed by revenue bonds may include toll roads, bridges, airports, water and sewage treatment facilities, hospitals, and subsidized housing. Many of these bonds are issued by special authorities created for that particular purpose. The historical default rate for municipal bonds is significantly lower than that of corporate bonds. As with corporate bonds, municipal bonds are graded by ratings agencies such as Standard & Poor's and Moody's Investors Service, on a scale from "AAA," or the highest quality, down to more speculative levels. Outlook and Positioning Municipal yields remain low by historical standards. At the end of March 2012, the 10-year municipal yield of 2.11% was 95.5% of the 2.21% yield on income-comparable-maturity U.S. Treasuries, as compared to a ratio of 92.2% 12 months earlier. Despite recent flattening, the municipal yield curve remains relatively steep and we are continuing to look to add exposure to bonds in the 20-to-25-year maturity range, emphasizing higher coupons that should provide favorable risk/reward characteristics in the event that interest rates rise. While there may be isolated defaults by local issuers and headline risk remains, concern regarding an impending wave of municipal bankruptcies has receded. Nonetheless, headwinds remain for most municipal budgets, and we continue to believe investors who conduct thorough credit research will have an advantage in the current credit environment. Our team of municipal bond analysts is closely monitoring the credits we hold, and we will make changes in the portfolio as conditions dictate. We continue to see attractive valuation opportunities among sectors in the A credit range. As with other states, Massachusetts faces challenges to meet funding needs for essential services. However, we believe the fiscal health of Massachusetts remains sound. In September 2011, Standard & Poor's Corporation upgraded the Commonwealth's bonds from AA to AA+ with a stable outlook, while Moody's Investors Service, Inc. rates the Commonwealth Aa1 with a stable outlook. We believe the Massachusetts economy is on a stronger course than the average nationally and that the outlook for the Commonwealth's debt is stable. Portfolio Management Team Philip G. Condon, Managing Director Co-Lead Portfolio Manager of the fund. Joined the fund in 1989. • Head of US Retail Fixed Income Funds. • Joined Deutsche Asset Management in 1983. • Over 34 years of investment industry experience. • BA and MBA, University of Massachusetts at Amherst. Rebecca L. Flinn, Director Co-Lead Portfolio Manager of the fund. Joined the fund in 1999. • Joined Deutsche Asset Management in 1986. • Over 24 years of investment industry experience. • BA, University of Redlands, California. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Barclays Municipal Bond Index is an unmanaged market-value-weighted measure of municipal bonds issued across the United States. Index issues have a credit rating of at least Baa and a maturity of at least two years. The Barclays U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities and asset-backed securities with average maturities of one year or more. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. Credit quality is a measure of a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. The fund's credit quality does not remove market risk and is subject to change. Sovereign debt is debt that is issued by a national government. Credit spread is the additional yield provided by municipal bonds rated AA and below vs. municipals rated AAA with comparable effective maturity. Performance Summary March 31, 2012 (Unaudited) Average Annual Total Returns as of 3/31/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 13.24% 8.02% 5.37% 5.15% Class B 12.40% 7.23% 4.59% 4.34% Class C 12.39% 7.23% 4.60% 4.34% Adjusted for the Maximum Sales Charge Class A (max 2.75% load) 10.13% 7.03% 4.79% 4.86% Class B (max 4.00% CDSC) 9.40% 6.65% 4.42% 4.34% Class C (max 1.00% CDSC) 12.39% 7.23% 4.60% 4.34% No Sales Charges Class S 13.51% 8.25% 5.60% 5.39% Barclays Municipal Bond Index+ 12.07% 7.70% 5.42% 5.46% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated August 1, 2011 are 1.02%, 1.83%, 1.79% and 0.86% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. A portion of the Fund's distributions may be subject to federal, state and local tax and the alternative minimum tax. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended March 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Barclays Municipal Bond Index is an unmanaged, market-value-weighted measure of municipal bonds issued across the United States. Index issues have a credit rating of at least Baa and a maturity of at least two years. Net Asset Value and Distribution Information Class A Class B Class C Class S Net Asset Value: 3/31/12 $ 3/31/11 $ Distribution Information: Twelve Months as of 3/31/12: Income Dividends $ March Income Dividend $ Capital Gain Distributions $ SEC 30-day Yield++ % Tax Equivalent Yield++ % Current Annualized Distribution Rate++ % ++ The SEC yield is net investment income per share earned over the month ended March 31, 2012, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 2.28%, 1.57% and 2.60% for Class A, C and S shares, respectively, had certain expenses not been reduced. Tax equivalent yield is based on the Fund's yield and a marginal income tax rate of 40.30% (an approximate combined Massachusetts state and federal income tax rate). The current annualized distribution rate is the latest monthly dividend as an annualized percentage of net asset value on March 31, 2012. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 3.72%, 2.92% and 3.97% for Class A, C and S shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed, and will fluctuate. Morningstar Rankings — Municipal Massachusetts Funds Category as of 3/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 32 of 71 44 3-Year 24 of 69 34 5-Year 5 of 67 7 10-Year 12 of 56 20 Class B 1-Year 47 of 71 66 3-Year 47 of 69 67 5-Year 35 of 67 52 10-Year 47 of 56 83 Class C 1-Year 48 of 71 67 3-Year 46 of 69 66 5-Year 34 of 67 50 10-Year 45 of 56 80 Class S 1-Year 26 of 71 36 3-Year 21 of 69 30 5-Year 1 of 67 1 10-Year 1 of 56 1 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Investment Portfolio as of March 31, 2012 Principal Amount ($) Value ($) Municipal Bonds and Notes 90.4% Massachusetts 84.0% Boston, MA, General Obligation: Series A, 4.0%, 4/1/2028 (a) Series A, 4.75%, 4/1/2029 Boston, MA, Industrial Development Financing Authority Revenue, Crosstown Center Project: AMT, 6.5%, 9/1/2035 AMT, 8.0%, 9/1/2035* Boston, MA, Metropolitan Transit Parking Corp., System Wide Parking Revenue, 5.25%, 7/1/2036 Boston, MA, Water & Sewer Commission Revenue: Series A, 5.0%, 11/1/2025 Series A, 5.0%, 11/1/2030 Braintree, MA, General Obligation, Municipal Purpose Loan: 5.0%, 5/15/2026 (b) 5.0%, 5/15/2027 Chicopee, MA, Electrical Systems, ETM, 7.125%, 1/1/2017 Massachusetts, Airport Revenue, USAir Private Jet, Series A, AMT, 5.75%, 9/1/2016, INS: NATL Massachusetts, Bay Transportation Authority Revenue: Series A, 5.25%, 7/1/2025 Series A, 5.25%, 7/1/2034 Series C, ETM, 6.1%, 3/1/2013 Series B, 6.2%, 3/1/2016 Massachusetts, Bay Transportation Authority, Sales Tax Revenue: Series A-2, Zero Coupon, 7/1/2027 Series C, ETM, 5.0%, 7/1/2015 Series C, ETM, 5.0%, 7/1/2016 Series B, 5.0%, 7/1/2035 Series A, 5.25%, 7/1/2021 Series C, ETM, 5.5%, 7/1/2017 Massachusetts, Higher Education Revenue, Building Authority, University of Massachusetts, ETM, 6.875%, 5/1/2014 Massachusetts, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, Baystate Medical Center: Series F, 5.7%, 7/1/2027 Series F, 5.75%, 7/1/2033 Massachusetts, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, Civic Investments, Series A, Prerefunded, 9.0%, 12/15/2015, GTY: Harvard Pilgrim Health Care Massachusetts, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, Massachusetts General Hospital, Series F, ETM, 6.25%, 7/1/2012, INS: AMBAC Massachusetts, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, Milford-Whitinsville Regional, Series C, 5.75%, 7/15/2013 Massachusetts, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, North Adams Hospital, Series C, 6.625%, 7/1/2018* Massachusetts, Industrial Development Revenue, Development Finance Agency, Series A, 7.1%, 7/1/2032 Massachusetts, Project Revenue, Health & Educational Facilities Authority, Jordan Hospital, Series E, 6.75%, 10/1/2033 Massachusetts, Sales & Special Tax Revenue, Federal Highway Grant, Series A, ETM, Zero Coupon, 12/15/2014 Massachusetts, Special Obligation Consolidated Loan, Series A, 5.5%, 6/1/2016, INS: FGIC, NATL Massachusetts, State College Building Authority, Series A, 5.0%, 5/1/2036 Massachusetts, State College Building Authority Project Revenue: Series A, Prerefunded, 5.0%, 5/1/2031, INS: AMBAC Series A, 5.5%, 5/1/2039 Massachusetts, State College Building Authority Revenue, Series B, 5.0%, 5/1/2043 Massachusetts, State Department of Transportation, Metropolitan Highway Systems Revenue, Series B, 5.0%, 1/1/2032 Massachusetts, State Department of Transportation, Metropolitan Highway Systems Revenue, Contract Assistance, Series B, 5.0%, 1/1/2035 Massachusetts, State Development Finance Agency Revenue, Babson College, Series A, 0.18%***, 10/1/2032, LOC: Citizens Bank Massachusetts, State Development Finance Agency Revenue, Bentley University, 5.0%, 7/1/2028 Massachusetts, State Development Finance Agency Revenue, Boston College: Series P, 5.0%, 7/1/2022 Series Q-1, 5.0%, 7/1/2029 Series R-1, 5.0%, 7/1/2031 Massachusetts, State Development Finance Agency Revenue, Boston University, Series V-1, 5.0%, 10/1/2029 Massachusetts, State Development Finance Agency Revenue, Carleton-Willard Village, 5.625%, 12/1/2030 Massachusetts, State Development Finance Agency Revenue, College of the Holy Cross, Series B, 5.0%, 9/1/2026 Massachusetts, State Development Finance Agency Revenue, Linden Ponds, Inc. Facility: Series B, 11/15/2056* Series A-2, 5.5%, 11/15/2046 Series A-1, 6.25%, 11/15/2026 Massachusetts, State Development Finance Agency Revenue, Masonic Nursing Home, Series B, 0.12%***, 7/1/2032, LOC: TD Bank NA Massachusetts, State Development Finance Agency Revenue, Partners Healthcare System, Inc.: Series K-1, 0.15%***, 7/1/2046, SPA: Wells Fargo Bank NA Series L, 5.0%, 7/1/2036 Series L, 5.0%, 7/1/2041 Massachusetts, State Development Finance Agency Revenue, Resource Recovery, SEMASS System: Series A, 5.625%, 1/1/2014, INS: NATL Series A, 5.625%, 1/1/2015, INS: NATL Massachusetts, State Development Finance Agency Revenue, Solid Waste Disposal, Dominion Energy Brayton, Series 1, 5.75%, Mandatory Put 5/1/2019 @ 100, 12/1/2042 Massachusetts, State Development Finance Agency Revenue, The Fay School, Inc., 0.17%***, 4/1/2038, LOC: TD Bank NA Massachusetts, State Development Finance Agency Revenue, Wellesley College, Series J, 5.0%, 7/1/2042 (a) Massachusetts, State Development Finance Agency Revenue, Wheelock College, Series C, 5.25%, 10/1/2029 Massachusetts, State Development Finance Agency Revenue, Worcester Polytechnic Institute: 5.0%, 9/1/2040 5.0%, 9/1/2045 Massachusetts, State General Obligation: Series A, 0.826%**, 11/1/2018 Series A, 5.0%, 3/1/2034 Series D, 5.5%, 11/1/2019 Massachusetts, State Health & Educational Facilities Authority Revenue, Berklee College of Music: Series A, 5.0%, 10/1/2023 Series A, 5.0%, 10/1/2037 Massachusetts, State Health & Educational Facilities Authority Revenue, Berkshire Health System, Series E, 6.25%, 10/1/2031 Massachusetts, State Health & Educational Facilities Authority Revenue, CareGroup Healthcare System: Series E-1, 5.125%, 7/1/2033 Series E-1, 5.125%, 7/1/2038 Series B-2, 5.375%, 2/1/2026, INS: NATL Massachusetts, State Health & Educational Facilities Authority Revenue, Catholic Health East, 6.25%, 11/15/2032 Massachusetts, State Health & Educational Facilities Authority Revenue, Children's Hospital, Series M, 5.25%, 12/1/2039, GTY: The Children's Medical Center Massachusetts, State Health & Educational Facilities Authority Revenue, Dana Farber Cancer Institute, Series K, 5.25%, 12/1/2027 Massachusetts, State Health & Educational Facilities Authority Revenue, Health Education, Stonehill College: 5.375%, 7/1/2023 5.375%, 7/1/2025 Massachusetts, State Health & Educational Facilities Authority Revenue, Isabella Stewart Gardner, Series A, 5.0%, 5/1/2029 Massachusetts, State Health & Educational Facilities Authority Revenue, Lesley University, Series A, 5.25%, 7/1/2039, INS: AGC Massachusetts, State Health & Educational Facilities Authority Revenue, Massachusetts Institute of Technology, Series A, 5.0%, 7/1/2038 Massachusetts, State Health & Educational Facilities Authority Revenue, Northeastern University, Series Y-1, 5.625%, 10/1/2029 Massachusetts, State Health & Educational Facilities Authority Revenue, Partners Healthcare Systems, Series J1, 5.0%, 7/1/2034 Massachusetts, State Health & Educational Facilities Authority Revenue, Sterling & Francine Clark Art Institute, Series B, 5.0%, 7/1/2030 Massachusetts, State Health & Educational Facilities Authority Revenue, Suffolk University, Series A, 5.75%, 7/1/2039 Massachusetts, State Health & Educational Facilities Authority Revenue, Tufts University: 5.375%, 8/15/2038 Series M, 5.5%, 2/15/2027 Series M, 5.5%, 2/15/2028 Massachusetts, State Industrial Finance Agency, JHC Assisted Living Corp., Series A, 0.19%***, 12/1/2029, LOC: TD Bank NA Massachusetts, State Port Authority Revenue: Series A, 5.0%, 7/1/2034 Series B, 5.0%, 7/1/2034 Series B, 5.0%, 7/1/2040 Massachusetts, State Port Authority Supply Facilities Revenue, Delta Air Lines, Inc. Project: Series A, AMT, 5.5%, 1/1/2014, INS: AMBAC Series A, AMT, 5.5%, 1/1/2017, INS: AMBAC Series A, AMT, 5.5%, 1/1/2018, INS: AMBAC Massachusetts, State School Building Authority, Dedicated Sales Tax Revenue: Series A, 5.0%, 8/15/2021, INS: AGMC Series A, 5.0%, 8/15/2024, INS: AMBAC Series A, 5.0%, 8/15/2037, INS: AMBAC Massachusetts, State School Building Authority, Sales Tax Revenue, Series B, 5.25%, 10/15/2035 Massachusetts, State Water Pollution Abatement Trust: Series 13, 5.0%, 8/1/2025 Series 13, 5.0%, 8/1/2026 Series 2, 5.7%, 2/1/2015 Massachusetts, State Water Pollution Abatement Trust, MWRA Program, Series A, 6.0%, 8/1/2019 (b) Massachusetts, State Water Pollution Abatement Trust, Pool Program: Series 11, 5.0%, 8/1/2017 Series 11, 5.0%, 8/1/2020 Series 6, 5.625%, 8/1/2015 Massachusetts, State Water Resources Authority: Series B, 5.0%, 8/1/2036 Series A, 5.0%, 8/1/2039 Series B, 5.0%, 8/1/2039 Series C, 5.25%, 12/1/2015 Series C, ETM, 5.25%, 12/1/2015 Series A, 5.25%, 8/1/2026, INS: NATL Series B, 5.25%, 8/1/2031, INS: AGMC Massachusetts, Water & Sewer Revenue, Water Resource Authority: Series C, 5.25%, 12/1/2015, INS: FGIC, NATL Series A, ETM, 6.5%, 7/15/2019 Narragansett, MA, School District General Obligation, Regional School District, 6.5%, 6/1/2012, INS: AMBAC Plymouth, MA, General Obligation, Municipal Purpose Loan: 5.0%, 5/1/2029 5.0%, 5/1/2030 Springfield, MA, Water & Sewer Commission Revenue, Series B, 5.0%, 11/15/2030, INS: AGC University of Massachusetts, Building Authority Project Revenue, Series 2009-1, 5.0%, 5/1/2034 University of Massachusetts, Building Authority Revenue, Series 2, 5.0%, 11/1/2020, INS: AMBAC Guam 1.5% Guam, Government Limited Obligation Revenue, Section 30: Series A, 5.625%, 12/1/2029 Series A, 5.75%, 12/1/2034 Puerto Rico 4.7% Commonwealth of Puerto Rico, General Obligation, Public Improvement, 5.5%, 7/1/2015, INS: AGMC Puerto Rico, Commonwealth Highway & Transportation Authority, Highway Revenue, Series Y, 6.25%, 7/1/2014 Puerto Rico, Electric Power Authority Revenue: Series XX, 5.25%, 7/1/2040 Series WW, 5.375%, 7/1/2024 Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue: Series A, 5.375%, 8/1/2039 Series A, 6.0%, 8/1/2042 Series A, 6.5%, 8/1/2044 Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue, Convertible Capital Appreciation, Series A, Step-up Coupon, 0% to 8/1/2019, 6.25% to 8/1/2033 Virgin Islands 0.2% Virgin Islands, Public Finance Authority Revenue, Series B, 5.0%, 10/1/2025 Total Municipal Bonds and Notes (Cost $430,487,499) Municipal Inverse Floating Rate Notes (c) 22.6% Massachusetts Massachusetts, Bay Transportation Authority, Sales Tax Revenue, Series A, 5.25%, 7/1/2028 (d) Trust: Massachusetts, Bay Transportation Authority, Sales Tax Revenue, Series 2008-1111, 144A, 9.65%, 7/1/2028, Leverage Factor at purchase date: 2 to 1 Massachusetts, State Development Finance Agency Revenue, Harvard University, Series B-2, 5.25%, 2/1/2034 (d) Trust: Massachusetts, State Development Finance Agency Revenue, Harvard University, Series 4691, 144A, 9.91%, 2/1/2034, Leverage Factor at purchase date: 2 to 1 Massachusetts, State General Obligation, Series C, 5.0%, 8/1/2027, INS: AGMC (d) Massachusetts, State General Obligation, Series C, 5.25%, 8/1/2023, INS: AGMC (d) Trust: Massachusetts, State General Obligation, Series 2755-1, 144A, 14.634%, 8/1/2023, Leverage Factor at purchase date: 3 to 1 Massachusetts, State General Obligation, Series C, 5.0%, 8/1/2026, INS: AGMC (d) Trust: Massachusetts, State General Obligation, Series 2648, 144A, 17.75%, 8/1/2026, Leverage Factor at purchase date: 4 to 1 Massachusetts, State Health & Educational Facilities Authority Revenue, Harvard University, Series B, 5.0%, 10/1/2038 (d) Trust: Massachusetts, State Health & Educational Facilities Authority Revenue, Series 3104, 144A, 13.484%, 10/1/2038, Leverage Factor at purchase date: 3 to 1 Massachusetts, State Water Pollution Abatement Trust, 5.25%, 8/1/2031 (d) Trust: Massachusetts, State Water Pollution Abatement Trust, Series 2840, 144A, 13.13%, 8/1/2031, Leverage Factor at purchase date: 3 to 1 Massachusetts, State Water Resources Authority, Series A, 5.0%, 8/1/2035 (d) Trust: Massachusetts, State Water Resources Authority, Series 3690, 144A, 9.26%, 8/1/2035, Leverage Factor at purchase date: 2 to 1 Massachusetts, State Water Resource Authority, Series J, 5.5%, 8/1/2021, INS: AGMC (d) Trust: Massachusetts, State Water Resources Authority, Series 2499, 144A, 19.0%, 8/1/2021, Leverage Factor at purchase date: 4 to 1 Total Municipal Inverse Floating Rate Notes (Cost $102,048,706) % of Net Assets Value ($) Total Investment Portfolio (Cost $532,536,205)+ Other Assets and Liabilities, Net ) ) Net Assets The following table represents bonds that are in default: Security Coupon Maturity Date Principal Amount ($) Acquisition Cost ($) Value ($) Boston, MA, Industrial Development Financing Authority Revenue, Crosstown Center Project, AMT* % 9/1/2035 Massachusetts, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, North Adams Hospital, Series C* % 7/1/2018 * Non-income producing security. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of March 31, 2012. *** Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of March 31, 2012. + The cost for federal income tax purposes was $533,003,923. At March 31, 2012, net unrealized appreciation for all securities based on tax cost was $45,076,853. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $48,698,739 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,621,886. (a) When-issued security. (b) At March 31, 2012, this security has been pledged, in whole or in part, as collateral for open interest rate swap contracts. (c) Securities represent the underlying municipal obligations of inverse floating rate obligations held by the Fund. (d) Security forms part of the below tender option bond trust. Principal Amount and Value shown take into account the leverage factor. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. FGIC: Financial Guaranty Insurance Co. GTY: Guaranty Agreement INS: Insured LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement At March 31, 2012, open interest rate swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation/ (Depreciation) ($) 5/13/2012 5/13/2031 1 Fixed — 4.231% Floating — LIBOR ) — ) 8/2/2012 8/2/2031 2 Fixed — 4.065% Floating — LIBOR ) — ) 10/25/2012 10/25/2033 3 Fixed — 3.014% Floating — LIBOR — 3/13/2013 3/13/2034 2 Fixed — 2.939% Floating — LIBOR — Total net unrealized depreciation ) Counterparties: 1 Merrill Lynch & Co., Inc. 2 Barclays Bank PLC 3 Citigroup, Inc. LIBOR: London Interbank Offered Rate For information on the Fund's policy and additional disclosures regarding interest rate swap contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (e) $
